Citation Nr: 1616400	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for hemorrhoids, to include as secondary to service-connected irritable bowel syndrome.

2. Entitlement to a schedular disability rating for irritable bowel syndrome and lactose intolerance in excess of 10 percent prior to February 5, 2015, and in excess of 30 percent thereafter.

3. Entitlement to a disability rating in excess of 30 for irritable bowel syndrome and lactose intolerance on an extraschedular basis.

4. Entitlement to an increased disability rating in excess of 40 percent for lumbar strain with minimal scoliosis.  

5. Entitlement to an extraschedular disability rating in excess of the schedular maximum for lumbar strain with minimal scoliosis.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at a hearing held at the Central Office in Washington, DC.  

Although not explicitly appealed, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating claims when evidence of unemployability is present in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as the Veteran asserts that she cannot work because of her service-connected IBS and lumbar spine disabilities, the Board finds that the matter of entitlement to a TDIU is on appeal.  This issue has been listed on the title page.

Also, after the Veteran filed her claim for increased disability rating for her lumbar sprain with minimal scoliosis, the Veteran was granted service connection for left lower extremity radiculopathy associated with that service-connected condition in an August 2010 rating decision by the RO Roanoke.  The General Rating Formula for Disease and Injuries of the Spine require specific consideration of neurologic manifestations.  See 38 C.F.R. § 4.71a, Note 1 (2015).  As such, the propriety of the rating for the Veteran's radiculopathy is a matter that remains a part of the Veteran's appeal.  In short, because of Note (1), the spine issue on appeal includes a claim for an increased rating for radiculopathy.  In light of this, the Board will address the matter of whether a higher rating is warranted for radiculopathy of the left lower extremity in the analysis of the lumbar spine claim below.  

The issues of entitlement to an extraschedular disability rating for irritable bowel syndrome and the lumbar spine disability as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving the benefit of the doubt in favor of the Veteran, the Veteran's hemorrhoids are the result of, or proximately due to, her service-connected irritable bowel syndrome.  

2. During the entire course of the appeal, the Veteran's irritable bowel syndrome has resulted in severe alternating diarrhea and constipation

3. During the entire course of the appeal, the Veteran's lumbar strain has resulted in limitation of forward flexion between 25 and 70 degrees; she does not have ankylosis of the spine or IVDS with incapacitating episodes.

4. During the entire course of the appeal, the Veteran's radiculopathy of the left lower extremity has been productive of no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for service connection for hemorrhoids, as secondary to irritable bowel syndrome, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2. The criteria for a 30 percent schedular rating, but no higher, for irritable bowel syndrome have been met during the entire course of the appeal.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.114, Diagnostic Code (DC) 7319 (2015).

3. The criteria for a schedular rating in excess of 40 percent for lumbar strain with minimal scoliosis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71(a), DC 5237 (2015).

4. The criteria for a 10 percent schedular disability rating, but no higher, for radiculopathy of the left lower extremity associated with lumbar strain have been met during the entire course of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§3.321, 4.124(a), DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January and December 2009.  Further, neither the Veteran, nor her representative has raised issue with the notification provided in this matter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, service treatment records, military personnel records, Board hearing testimony, and statements from the Veteran, several acquaintances and family members, and her representative.  The examinations obtained provide enough information regarding the Veteran's symptoms to accurately rate the claims on appeal.  Although the Veteran's representative appeared to indicate at the February 2016 Board hearing that the Veteran was essentially forced to go further than she was comfortable going with respect to range of motion of the spine at the time of the 2015 VA examination, the Board finds that even if this assertion is true, it would not impact the current case because the Veteran is already at the maximum schedular rating for limitation of range of motion for the lumbar spine.  

Hence, the Board is satisfied that the duty-to-assist was met with regard to the increased schedular disability rating claims for irritable bowel syndrome and a spine condition.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

In the instant matter, the Veteran has a documented diagnosis of hemorrhoids.  She also is presently service connected for irritable bowel syndrome which, as addressed below, includes symptoms such as frequent intermittent episodes of diarrhea and constipation.  

A review of the record indicates that the Veteran was afforded a VA examination in connection with her claim for an increased rating for irritable bowel syndrome in January 2009.  That examination report lists increasing frequency of hemorrhoidal flares as a symptom associated with the service-connected condition.

A statement from the Veteran's sister dated in March 2009 reports that the Veteran is often forced to carry a sitz bath with her in case she develops a hemorrhoid from her irregular bowel movements.  

A private medical record dated in January 2012 from Digestive Disorders Associates states that the Veteran has hemorrhoids with severe symptoms.  The assessment recommended surgical excision of the hemorrhoids and treatment for her constipation due to irritable bowel syndrome.  

Private surgical consultation notes by a Dr. P.C. dated in February 2012 show a prolapsed hemorrhoid as well as irritable bowel syndrome.  Treatment prescribed includes prescription cream as well as a bowel regimen including fiber therapy.  Surgery is suggested.  

In February 2015, the Veteran was afforded a VA examination in connection with her service connection claim.  In the resulting report, the examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  In support of this statement, the examiner noted a medical treatise which attributed the development of symptomatic hemorrhoids to symptoms such as age, diarrhea, pregnancy, pelvic tumors, prolonged sitting, straining, chronic constipation, and patients on anticoagulation and antiplatelet therapy.  

In this situation, the Board is satisfied that the Veteran's hemorrhoids should be service connected as secondary to her irritable bowel syndrome.  In reaching this conclusion, the Board recognizes that the February 2015 VA examiner opined against such a finding, however, the Board finds the rationale behind that opinion to be suspect as it cites to such specific symptoms of her irritable bowel syndrome, including diarrhea, chronic constipation and straining, as direct causes of the condition.  Additionally, the Veteran has submitted multiple private records which, imply a correlation between irritable bowel syndrome and hemorrhoids, and even go so far as to prescribe treatment of the irritable bowel syndrome as a way to lessen the effects of the hemorrhoids.  Finally, the Board also notes that the January 2009 VA examination appears to include a history of subsequent hemorrhoids as a symptom of the Veteran's irritable bowel syndrome.  

In light of this, the Board finds that the foregoing evidence is at the very least in relative equipoise as to whether the Veteran's hemorrhoids are the result of or proximately due to her service-connected irritable bowel syndrome.  Therefore, affording benefit of the doubt in her favor, the Board finds that service connection is warranted for hemorrhoids as secondary to the service-connected irritable bowel syndrome.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

III. Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

A. Irritable Bowel Syndrome

The Veteran's irritable bowel syndrome is presently rated as 10 percent disabling from December 24, 2008, the date of her claim for an increased disability rating, and as 30 percent disabling from February 5, 2015.  

The provisions of Diagnostic Code (DC) 7319 provide that a zero percent rating is warranted for mild symptoms of an irritable colon syndrome with occasional episodes of bowel disturbance with abdominal distress.  A 10 percent rating is warranted for moderate symptoms of an irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is the maximum rating and is warranted for severe episodes of diarrhea, or severe alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, DC 7319 (2015).

The record reflects that in January 2009, the Veteran was afforded a VA examination in regard to her increased rating claim.  At that time, the Veteran reported worsening of pain in the abdomen and hemorrhoidal flares.  She reported adopting a vegan diet in approximately January 2008.  Episodes of diarrhea would last approximately 2-3 days.  Constipation could last up to a week.  The examiner stated that her irritable bowel syndrome resulted in significant effects on her occupation, including occasional missed days from work when diarrhea was severe.  

In a letter dated March 4, 2009, the Veteran's sister submitted a statement in which she reported the Veteran being unable to fully participate in family events and work due to her irritable bowel syndrome.  Particularly, she was required to order special meals, and carry a sitz bath at all times.  A July 2009 statement from a friend and co-worker indicated that she had witnessed the Veteran struggling with her diet and other associated symptoms, resulting in missing many days of work.  A July 2009 statement from another friend reported that at times the Veteran's pain due to her IBS has bound her to confined places such as the bedroom or bathroom.  She also reported that the Veteran is unable to eat out, and has interfered with her ability to engage in social activities.  

In an October 2009 statement, the Veteran reported that her irritable bowel syndrome had resulted in frequent episodes of severe cramping, bloating, constipation, and diarrhea.  On any given day, the severity of the episodes can switch from moderate to severe in a matter of hours, dependent on stress level and diet.  She reported missing work on average one day per pay period.  

An August 2011 VA treatment record reported episodes of fecal urgency and that the Veteran feared incontinence of stool due to her office being far from the restroom.  She requested an accommodation that would allow her to be closer to the bathroom, and allow her to telework 3 days a week or more if needed.  

In February 2015, the Veteran was afforded a VA examination in connection with her claim.  At that time she was recorded as having alternating diarrhea with constipation, each lasting for approximately 3 days.  During constipation she experienced bloating and abdominal pain.  Her condition affected her ability to work, particularly she was presently unemployed because she had to stay close to home to use the bathroom during her episodes of diarrhea.  

In her February 2016 Board hearing, the Veteran testified that her symptoms have been severe since the date she filed for the increased disability rating, including resulting in the hemorrhoids for which the Board has granted service connection above.

In light of the above, the Board affords the Veteran the benefit of the doubt and assign a 30 percent disability rating, the maximum schedular rating available, effective December 24, 2008, the date of her claim for an increased rating.  In reaching this conclusion, the Board finds particularly persuasive the Veteran's reported medical history, indicating frequent fluctuation between diarrhea and constipation, and the Veteran's own testimony that her symptoms were of a severe nature.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (a lay person is competent to report observable symptomatology of an injury or illness).  This is the maximum rating allowed under the schedular criteria.  

The issue if entitlement to an extraschedular rating in excess of the maximum allowed schedular rating is addressed in the below remand.  

B. Lumbar Strain and Radiculopathy

In the instant matter, the Veteran's lumbar strain with minimal scoliosis is rated as 40 percent disabling from November 23, 2009, the date of her claim for an increased disability rating.  Her radiculopathy of the left lower extremity is rated as noncompensable from November 20, 2009, the date of service connection, and as 10 percent disabling from February 5, 2015.   

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. §4.40 (2015), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 C.F.R. § 4.45 (2015), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Under 38 C.F.R. § 4.59 (2015), painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  It is functional loss of a joint that can give rise to a higher schedular rating, to include if such functional loss is due to pain, but pain itself does not rise to the level of functional loss contemplated by VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011).  Id. 

Spine disabilities, including lumbosacral or cervical strain, are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula). Intervertebral disc syndrome can alternately be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Both formulas are found at 38 C.F.R. § 4.71a (2015).  

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  Id. 

The General Formula provides that a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id. Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id., Note 5. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note 2; see also 38 C.F.R. § 4.71, Plate V. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, Note 2. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. 

In the alternative to the above schedular criteria, under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, ratings from 20 to a 60 percent can be assigned where there are incapacitating episodes due to intervertebral disc syndrome.  38 C.F.R. § 4.71a., DC 5243.  Incapacitating episodes are defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The General Formula directs raters that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a., Note 1.  In this instance, the Veteran is separately rated for radiculopathy of the left lower extremity associated with lumbar strain and minimal scoliosis under 38 C.F.R. § 4.124a, DC 8520 (2015).  

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. Id.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

The words "mild," "moderate," and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015).

The record reflects that the Veteran filed a claim for an increased disability rating for her spine in November 2009.  In January 2010, the Veteran was afforded a VA examination of her spine.  Flexion was limited to 25 degrees.  Extension was to 25 degrees.  Left and right lateral rotation was to 25 degrees.  Left and right lateral rotation was to 45 and 40 degrees respectively.  No additional limitation was noted upon repetitive motion, and no objective evidence of pain following repetitive motion.  She did have stiffness, weakness, spasms and pain, particularly constant burning pain and numbness of moderate severity across the hip and down into the top of the left foot.  She had experienced approximately 6-7 incapacitating episodes over the previous year, lasting approximately 1-2 days each.  She was able to walk more than a quarter mile, but less than a mile.  She did not have any ankylosis.  Sensation and reflexes were normal in the lower extremities.  

VA treatment records through May 2011 note ongoing complaints of back and left leg pain, but do not give range of motion findings.  Pain level was between 5 and 7.  She also was advised to engage in stretching and yoga to help alleviate the pain.

In February 2015, the Veteran was afforded a new VA examination to assess the present state of her lumbar strain.  At that point, the Veteran reported continuous lower back pain with intensity of 7/10 and flare-up pain approximately 9/10.  Flare-ups occurred approximately 4 times per week, lasting about an hour each, and accompanied by foot spasms.  Pain radiated to the lower left extremity accompanied by burning, tingling and numbness.  Forward flexion was to 70 degrees.  Extension was to 30 degrees.  Right and left lateral flexion was to 30 degrees each.  Right and left lateral rotation was to 30 degrees each.  Forward flexion was noted to exhibit objective evidence of pain, although it did not state at what degree that became evident.  She did experience muscle spasms of the thoracolumbar spine, but it did not result in an abnormal gait or abnormal spinal contour.  Reflexes and sensation were normal in the lower extremities.  Mild constant pain and moderate intermittent pain was noted in the left lower extremity, as well as moderate paresthesias and/or dysthesia and moderate numbness.  The examiner opined that the severity of the radiculopathy of the left lower extremity was mild.  No ankylosis was found.  The Veteran did not have Intervertebral Disc Syndrome.  No other neurological abnormalities were noted.  The examiner opined that her condition did impact her ability to work, although she was presently unemployed at the time of the examination.

In order to warrant a disability rating in excess of the current 40 percent rating, there must be evidence of either ankylosis of the spine, or IVDS treated by bed rest prescribed by a physician.  Neither of these symptoms are present.  The medical evidence clearly indicates the Veteran does not have ankylosis of the spine at any time during the course of the appeal.  Also, the 2015 VA examination report notes the Veteran does not have IVDS.  Even assuming the Veteran did have a diagnosis of IVDS at some point during the course of the appeal, in order to warrant a rating in excess of the current 40 percent disability rating, there would need to be evidence of incapacitating episodes of IVDS treated by bed rest prescribed by a physician.  Such is not the case here.  The Veteran's representative noted at the Board hearing that the Veteran at times had such severe back pain that she stayed home in bed, but he conceded in the hearing that the bedrest was not prescribed by a physician.  Accordingly, the Board finds the Veteran's does not meet the criteria for a rating in excess of 40 percent for her lumbar spine disability at any point during the course of the appeal.  

As noted above, the Veteran is currently in receipt of a 10 percent rating for radiculopathy of the left lower extremity from the date of the February 2015 VA examination.  The Board finds, however, that the Veteran should be granted an initial 10 percent rating for radiculopathy of the left lower extremity throughout the course of the current appeal, effective the date of the grant of service connection.  In reaching this conclusion, the Board refers to her February 2010 VA examination where she was noted to have symptoms such as stiffness, weakness, spasms and pain, particularly constant burning pain and numbness of moderate severity across the hip and down into the top of the left foot.  Symptomatology was wholly sensory, and the Board finds that it accounts for a mild degree of incomplete paralysis of the sciatic nerve.  While the examiner, at that time, noted "moderate" pain and numbness, the Board recognizes that the Veteran was continuing to engage in activities such as yoga and stretching during that period, as demonstrated by her VA treatment records, and continued to be employed during that period.  Moreover, the February 2015 VA examiner described the Veteran's radiculopathy as mild.  Therefore, the Board finds that her radiculopathy is more appropriately rated as 10 percent disabling for mild incomplete paralysis of the sciatic nerve from the date of service connection. 


ORDER

Entitlement to service connection for hemorrhoids, secondary to service-connected irritable bowel syndrome, is granted.  

Entitlement to a 30 percent schedular disability rating, but no higher, for irritable bowel syndrome is granted prior to February 5, 2015; entitlement to a schedular disability rating in excess of 30 percent is denied from February 5, 2015.

Entitlement to a schedular disability rating in excess of 40 percent for lumbar strain with minimal scoliosis is denied.

Entitlement to a 10 percent disability rating, but no higher, is granted for left lower extremity radiculopathy prior to February 5, 2015; entitlement to a schedular disability rating in excess of 10 percent is denied from February 5, 2015.  


REMAND

The evidence of record suggests that the Veteran's service-connected disabilities may preclude her from engaging in substantially gainful employment.  For instance, the Veteran testified she had to stop working because of her back pain and her IBS symptoms.  Evidence of record also indicates that her IBS caused hemorrhoids so severe that surgery was required.  Additionally, medical evidence of record suggests the Veteran cannot sit for more than 45 minutes at a time.  The Veteran testified that she had to quit her job because they could not make accommodations for her disabilities.  

In light of this evidence, the Board finds further development is required in order to adjudicate the claim of entitlement to a TDIU.  The Veteran should be afforded an examination to determine the occupational limitations imposed by her service-connected disabilities.  As the evidence developed for the TDIU claim could impact the claims of entitlement to extraschedular ratings for IBS and a lumbar spine, the Board finds that such matters must be deferred as they are inextricably intertwined with the TDIU claim being remanded for development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for an examination.  The examiner must review the claims file in connection with the examination.  The examiner is asked to describe the occupational impairment, if any, imposed by the Veteran's service-connected IBS, lumbar spine, hemorrhoids, left lower extremity radiculopathy, and adnexal cyst.  

2. Adjudicate the issue of TDIU, to include consideration on an extraschedular basis, if warranted.

3. Thereafter, readjudicate all issues remaining on appeal.  If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case, and afford adequate time to respond before returning the matter to the Board for additional appellate review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


